DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on October 16, 2020. Claims 1-6, 8-9, and 11-25 are pending in the application and are being examined herein. Examiner notes that all references herein to the lines of the claims are with respect to the marked up claims.
Status of Objections and Rejections
	The objection to the claims has been withdrawn in view of Applicant’s amendment.
	The rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are necessitated by the amendments.
	The rejection of the claims under 35 U.S.C. 101 is maintained and modified as necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 50 of the claim, “severity” should read “the severity” for consistency.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
In lines 14 and 17 of the claim, both recitations of “exceedes” should read “exceeds” for correct spelling.
In lines 15 and 17 of the claim, both recitations of “threshhold” should read “threshold” for correct spelling.
In line 16 of the claim, “determination the measure” should read “determination that the measure” for clarity.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in line 1 of the claim, “electrophoresis” should read “the electrophoresis” for consistency.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  
In line 4 of the claim, “the relative amount” should read “the first relative amount” for consistency.
In lines 5-6 of the claim, “the relative amount” should read “the second relative amount” for consistency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing system” in claims 1, 8, 16, and 24-25 (the specification does not disclose sufficient corresponding structure for the computer-implemented functional claim limitation, so the claim limitation is interpreted under its broadest reasonable interpretation).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9, 21, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the computing system” in lines 27, 29, 32, 35, 37, 42, and 49 of the claim, which is a computer-implemented claim limitation and invokes 35 U.S.C. 112(f) 
New matter is shown in bold. Claim 1 recites the limitation “generating, with the computing system, an alarm signal indicating that severity of renal disease is increased and the symmetry ratio of the second peak is more remote from said reference symmetry ratio than the symmetry ratio of the first peak is
Claims 8, 11-15, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitation “the computing system” in lines 15-16 and 19-21 of the claim, which is a computer-implemented claim limitation and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification does not disclose any “computing system.” The specification discloses a computation means which is a computer (see para. [0027]-[0028], [0064] of the instant specification), but it is not linked to a computing system as claimed. Additionally, the specification only provides general details regarding claimed method (see para. [0027]-[0029], [0056], [0063]-[0067] of the instant specification), and does not disclose sufficient detail of the claimed algorithm. Therefore, the specification fails to disclose sufficient corresponding structure (e.g., the computer and the algorithm) that performs the entire claimed function, so it lacks written description under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 11-15 and 22 are rejected as dependent thereon.
New matter is shown in bold. Claim 8 recites the limitation “generating, with the computing system, an alarm signal
Claims 16-20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites the limitation “the computing system” in lines 13 and 18 of the claim, which is a computer-implemented claim limitation and invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification does not disclose any “computing system.” The specification discloses a computation means which is a computer (see para. [0027]-[0028], [0064] of the instant specification), but it is not linked to a computing system as claimed. Additionally, the specification only provides general details regarding claimed method (see para. [0027]-[0029], [0056], [0063]-[0067] of the instant specification), and does not disclose sufficient detail of the claimed algorithm. Therefore, the specification fails to disclose sufficient corresponding structure (e.g., the computer and the algorithm) that performs the entire claimed function, so it lacks written description under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 17-20 and 23 are rejected as dependent thereon.
New matter is shown in bold. Claim 16 recites the limitation “generating, with the computing system, an alarm signal
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter is shown in bold. Claim 24 recites the limitations “the alarm signal comprises data” in line 3 of the claim and “the data from the alarm signal” in line 6 of the claim. The specification does not contain support for the alarm signal comprising data because the specification only discloses that the alarm can take any form such as sound or light signal and/or a text message (see para. [0067] of the instant specification), but does not disclose the alarm signal comprising data or what the data is. Applicant is required to cancel the new matter in reply to this Office Action.
New matter is shown in bold. Claim 24 recites the limitation “the alarm signal comprises data indicating that severity of renal disease is increased and the symmetry ratio of the second peak is more remote from said reference symmetry ratio than the symmetry ratio of the first
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-9, and 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrophoresis analyzer" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6, 9, 21, and 24-25 are rejected as dependent thereon.
Claim limitation “computing means” in claims 1, 8, 16, and 24-25 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not disclose any “computing system.” The specification discloses a computation means which is a computer (see para. [0027]-[0028], [0064] of the instant specification), but it is not linked to a computing system as claimed. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examiner suggests amending the claim to recite “computation means” or “computer” instead of “computing system.” Claims 2-6, 9, 11-15, and 17-25 are rejected as dependent thereon.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation “receiving, with the computing system, the first electropherogram showing the first peak to a computing system” in lines 27-28 of the claim. It is unclear what is meant by this limitation, particularly the recitation “to a computing system” in the context of the limitation. Should the recitation “to a computing system” be deleted? Claims 2-6, 9, 21, and 24-25 are rejected as dependent thereon.
Claim 1 recites the limitation "the severity" in line 42 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6, 9, 21, and 24-25 are rejected as dependent thereon.
Claim 6 recites the limitation "the serum sample" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the first electropherogram" in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-20 and 23 are rejected as dependent thereon.
Claim 16 recites the limitation "the first peak" in lines 7-8 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-20 and 23 are rejected as dependent thereon.
Claim 24 recites the limitation “the symmetry ratio of the second peak is more remote from said reference symmetry ratio than the symmetry ratio of the first” in lines 4-5 of the claim. It is unclear what the recitation “the first” refers to because there is insufficient antecedent basis for this recitation in the claim. It is also unclear whether both the symmetry ratio of the second peak and the symmetry ratio of the first are compared to the reference symmetry ratio, or if the symmetry ratio of the second peak is compared to both a reference symmetry ratio and the symmetry ratio of the first. If Applicant intends for the limitation to mean the former and that “the first” means the first peak, Examiner suggests amending the limitation to read “the symmetry ratio of the second peak is more remote from said reference symmetry ratio than the symmetry ratio of the first peak is” (emphasis added).
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. The claim(s) recite(s) a method for monitoring renal disease, a peak of each electropherogram obtained from an electrophoresis analyzer representing carbamylated and non-carbamylated albumin, wherein each peak has a symmetry ratio determined by a computing system which is a measure of a relative amount of carbamylated serum albumin with respect to native serum albumin, determining with the computing system whether the severity of renal disease is increased or decreased based on whether the symmetry ratio of the second peak is more or less remote from a reference symmetry ratio than the symmetry ratio of the first peak is, and indicating with an alarm signal that the severity of renal disease is increased. The claim describes a correlation or relationship between the peak of each electropherogram and both carbamylated and non-carbamylated albumin, and describes a correlation or relationship between the symmetry ratio of a peak and both the relative amount of carbamylated serum albumin with respect to native serum albumin and an increase or decrease in severity of renal disease. These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Additionally, the limitation of “wherein each of the first peak and the second peak has…a symmetry ratio defined as a first distance from the center line to the back slope divided by a second distance from the center line to the front slope” is a process that, under its broadest reasonable interpretation, covers mathematical relationships and calculations because math is doing the comparison of two values. If a claim limitation, under its broadest reasonable Olivier et al., Capillary electrophoresis monitoring of the competitive adsorption of albumin onto the orosomucoid-coated polyisobutylcyanoacrylate nanoparticles, Electrophoresis, Vol. 15, Issue 1, pp. 234 -239 (1994) teaches the quantitation of human serum albumin by capillary electrophoresis which produces an electropherogram (Fig. 5, abstract); Kim et al., Quantitative Analysis of Serum Proteins Separated by Capillary Electrophoresis, Clin. Chem., Vol. 39, No. 4, pp. 689-692 (1993) teaches that human serum proteins were separated with capillary electrophoresis which produces an electropherogram (Fig. 1, pg. 690, right column, third and fourth paragraphs, Results and Discussion); Vavricka et al., Serum Protein Electrophoresis: An Underused but Very Useful Test, Digestion, Vol. 79, pp. 203-210 (2009) teaches that electrophoresis produces an electropherogram and separates serum proteins based on their physical properties and identifies patterns in response to liver or renal failures (Fig. 1, abstract); Berg et al. (US 2014/0228296 A1) teaches a method for determining the fraction of carbamylated albumin in a subject using immunoelectrophoresis, where an increased fraction of carbamylated albumin is indicative of the presence of renal disease and an increased renal disease severity (para. [0006], [0050]). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
	Claims 2-6, 9, 21, and 24-25 are rejected under 35 U.S.C. 101 as dependent thereon and also do not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. Appropriate correction is requested.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. The claim(s) recite(s) a method for determining whether a subject suffers from a renal disease, a peak of an electropherogram obtained from an electrophoresis analyzer representing carbamylated and non-carbamylated albumin, wherein the peak has a symmetry ratio determined by a computing system which is a measure of a relative amount of carbamylated serum albumin with respect to native serum albumin, determining with the computing system whether the symmetry ratio is 0.6 or less, and indicating with an alarm signal that the subject suffers from renal disease. The claim describes a correlation or relationship between the peak of each electropherogram and both carbamylated Olivier et al., Capillary electrophoresis monitoring of the competitive adsorption of albumin onto the orosomucoid-coated polyisobutylcyanoacrylate nanoparticles, Electrophoresis, Vol. 15, Issue 1, pp. 234 -239 (1994) teaches the quantitation of human serum albumin by Kim et al., Quantitative Analysis of Serum Proteins Separated by Capillary Electrophoresis, Clin. Chem., Vol. 39, No. 4, pp. 689-692 (1993) teaches that human serum proteins were separated with capillary electrophoresis which produces an electropherogram (Fig. 1, pg. 690, right column, third and fourth paragraphs, Results and Discussion); Vavricka et al., Serum Protein Electrophoresis: An Underused but Very Useful Test, Digestion, Vol. 79, pp. 203-210 (2009) teaches that electrophoresis produces an electropherogram and separates serum proteins based on their physical properties and identifies patterns in response to liver or renal failures (Fig. 1, abstract); Berg et al. (US 2014/0228296 A1) teaches a method for determining the fraction of carbamylated albumin in a subject using immunoelectrophoresis, where an increased fraction of carbamylated albumin is indicative of the presence of renal disease and an increased renal disease severity (para. [0006], [0050]). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
	Claims 11-15 and 22 are rejected under 35 U.S.C. 101 as dependent thereon and also do not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. Appropriate correction is requested.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. The claim(s) recite(s) a method for determining a relative amount of carbamylated serum albumin with respect to native serum albumin, a peak of an electropherogram obtained from an electrophoresis analyzer representing Olivier et al., Capillary electrophoresis monitoring of the competitive adsorption of albumin onto the orosomucoid-coated polyisobutylcyanoacrylate nanoparticles, Electrophoresis, Vol. 15, Issue 1, pp. 234 -239 (1994) teaches the quantitation of human serum albumin by capillary electrophoresis which produces an electropherogram (Fig. 5, abstract); Kim et al., Quantitative Analysis of Serum Proteins Separated by Capillary Electrophoresis, Clin. Chem., Vol. 39, No. 4, pp. 689-692 (1993) teaches that human serum proteins were separated with capillary electrophoresis which produces an electropherogram (Fig. 1, pg. 690, right column, third and fourth paragraphs, Results and Discussion); Vavricka et al., Serum Protein Electrophoresis: An Underused but Very Useful Test, Digestion, Vol. 79, pp. 203-210 (2009) teaches that electrophoresis produces an electropherogram and separates serum proteins based on their physical properties and identifies patterns in response to liver or renal failures (Fig. 1, abstract); Berg et al. (US 2014/0228296 A1) teaches a method for determining the fraction of carbamylated albumin in a subject using immunoelectrophoresis, where an increased fraction of carbamylated albumin is indicative of the presence of renal disease and an increased renal disease severity (para. [0006], [0050]). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.

Response to Arguments
Applicant's arguments filed October 16, 2020 have been fully considered but they are not persuasive. 
In the arguments presented on page 15 of the amendment, Applicant argues that the claims are not directed to a judicially recognized exception as they are significantly more concrete than the representative abstract ideas and do not correspond with any of the examples of an abstract idea outlined by the October 2019 PEG.
Examiner respectfully disagrees. The claims are directed to a law of nature and an abstract idea without significantly more. Claims 1-6, 9, 21, and 24-25 describe a correlation or relationship between the peak of each electropherogram and both carbamylated and non-carbamylated albumin (law of nature), a correlation or relationship between the symmetry ratio and both the relative amount of carbamylated serum albumin with respect to native serum albumin and an increase or decrease in severity of renal disease (law of nature), and a mathematical relationship regarding the calculation of the symmetry ratio and a mental process regarding a comparison of the symmetry ratio of the peaks to a reference symmetry ratio (abstract ideas). Claims 8, 11-15, and 22 describe a correlation or relationship between the peak of the electropherogram and both carbamylated and non-carbamylated albumin (law of nature), a correlation or relationship between the symmetry ratio and both the relative amount of carbamylated serum albumin with respect to native serum albumin and a subject suffering from renal disease (law of nature), and a mathematical relationship regarding the calculation of the 
In the arguments presented on pages 16-21 of the amendment, Applicant argues that the claims recite additional elements that integrate the abstract idea into a practical application. Applicant asserts that the claims reflect technological improvements of medical analysis, chemical analysis, and diagnosis systems. Applicant asserts that the technological improvements include: (1) the computation means may translate the result obtained to a renal disease state and/or compare the result obtained to earlier measurements from the same subject; (2) the device may be portable such that the sample can be taken without an intervention by a doctor or other medically educated personnel; (3) the computation system may generate an alarm signal to send a notification to a doctor located remote from the computation system; (4) the system may store the notification in a remote system of the physician or medical specialist where the subject is under treatment. Applicant asserts that the claims are directed to a new and useful technique for 
Examiner respectfully disagrees. Generally, concepts of collecting and analyzing information fall within the realm of abstract ideas because information is intangible. MPEP § 2106.04(a)(2)(III). Therefore, the claims do not produce a tangible and useful result. The judicial exceptions are not integrated into a practical application because the additional element steps (listed in the rejection supra) required to use the natural correlation do not add a meaningful limitation to the method as they merely link the natural correlations and abstract idea to an electrophoresis analyzer and a computing system, wherein the natural correlation is implemented in the computing system. Implementing the judicial exception on a computer or merely using a 
In the arguments presented on pages 21-23 of the amendment, Applicant argues that the claim elements add significantly more than the judicial exception. Applicant asserts that prior electrophoretic techniques aim to separate distinct proteins and produce symmetrical peaks. Applicant asserts that the inventors have recognized that the current electrophoretic techniques result in a single skewed peak which shape (symmetry ratio) is reflective of the amount of carbamylated serum albumin compared to native serum albumin. Applicant asserts that there is a dose-dependent relation with the amount of carbamylated serum albumin and the severity of renal disease and the skewedness of the peak. Applicant asserts that electrophoresis to obtain a skewed peak arising due to the presence of two different compounds (carbamylated and native serum albumin) in that peak is not described in the prior art cited. Applicant asserts that determining relative amounts of the two different compounds on the basis of symmetry factor is 
Examiner respectfully disagrees. The claims are not directed to a non-conventional method of electrophoresis because the claims recite mere data gathering steps that are not new or special. Applicant claims subjecting a serum sample comprising albumin from the subject to electrophoresis, which is conventional. What are the specific steps or conditions of electrophoresis that Applicant alleges are unconventional? Applicant acknowledges that electrophoresis has been a well-established method for analyzing various samples, including samples comprising biological compounds such as proteins, for many decades (see para. [0044] of the instant specification as originally filed). It was known in the art to subject a sample comprising albumin to electrophoresis and obtain an electropherogram showing a peak as described in Olivier (see Fig. 5 and abstract), Kim (see Fig. 1 and pg. 690, right column, third and fourth paragraphs, Results and Discussion), and Vavricka (see Fig. 1 and abstract). As .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794